                        IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

SHANNON GLEN WINWARD,

                      Petitioner,                   MEMORANDUM DECISION &
                                                    DISMISSAL ORDER
v.

ROLLIN COOK,                                       Case No. 2:17-CV-582-DAK

                      Respondent.                  District Judge Dale A. Kimball




       On August 10, 2018, this Court ordered Petitioner to within thirty days show cause why

his petition should not be dismissed because he had not responded to Respondent’s motion to

dismiss, (Doc. No. 6), filed May 16, 2018. (Doc. No. 8.) Petitioner has still not responded.

Indeed, the Court has not heard from Petitioner since he filed his petition on June 13, 2017.

       IT IS THEREFORE ORDERED that Petitioner's action is DISMISSED for failure to

prosecute this case. See Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31

(1962); Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003).

       This case is CLOSED.

               DATED this 18th day of October, 2018.

                                             BY THE COURT:



                                             JUDGE DALE A. KIMBALL
                                             United States District Court
